      Case: 1:20-cv-00211-ACL Doc. #: 1 Filed: 10/06/20 Page: 1 of 3 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

MARSHALL KILBURN,                              )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )         Cause No. 1:20-cv-211
                                               )
AUTOSPORT ACQUISITIONS, LLC,                   )
                                               )
and                                            )         JURY TRIAL DEMANDED
                                               )
TIMOTHY SUHANICH,                              )
                                               )
               Defendants.                     )
                                               )

                            DEFENDANT’S NOTICE OF REMOVAL

        COMES NOW Defendant, AUTOSPORT ACQUSITIONS, LLC, by and through its

undersigned counsel, and hereby files this Notice of Removal of the above-captioned action,

originally filed in the Circuit Court of Perry County, State of Missouri, to the United States District

Court for the Eastern District of Missouri, Southeastern Division, pursuant to 28 U.S.C. §1441,

and in support thereof respectfully states as follows:

        1.     Plaintiff filed his original petition in the Circuit Court for Perry County, State of

Missouri on September 4, 2020. Plaintiff is making a claim for negligence and a claim for punitive

damages, arising out of a motor vehicle collision which occurred on November 25, 2019. A

complete copy of the State Court file, Cause Number 20PR-CC00029, is attached hereto as Exhibit

A.

        2.     Plaintiff is a resident and citizen of the State of Missouri.

        3.     Defendant is an LLC and its only member is a citizen of the State of Wisconsin.

Therefore, for purposes of removal based on diversity of citizenship, Defendant is not a citizen of

                                                   1
    Case: 1:20-cv-00211-ACL Doc. #: 1 Filed: 10/06/20 Page: 2 of 3 PageID #: 2




the State of Missouri. See GMAC Commercial Credit LLC v. Dillard Dept. Stores, Inc., 357 F.3d

827, 829 (8th Cir. 2004) (holding that an LLC’s citizenship is that of its members for diversity

jurisdiction purposes).

       4.      With regard to the amount in controversy, the Eight Circuit has held that the

“requirement is satisfied when a fact finder could legally conclude, from the pleadings that the

proof adduced to the court before trial, that the damages are greater than $75,000.” Capital

Indemnity Corp. v. 1405 Assoc., Inc., 340 F.3d 547, 549 (8th Cir. 2003).

       5.      The amount in controversy in this action exceeds Seventy Five Thousand Dollars

($75,000), exclusive of interests and costs as indicated by the nature of the damages sought in

Plaintiff’s Petition. 28 U.S.C. §1332(a). Plaintiff has made a demand in this case for $3,000,000

and therefore the amount in controversy exceeds $75,000.

       6.      Defendant’s Notice of Removal has been timely filed pursuant to 28 U.S.C. §1446,

as Co-Defendant was served on September 17, 2020.

       7.      Because complete diversity of citizenship exists between Plaintiff and Defendant,

and because the amount in controversy in this action exceeds the sum of Seventy Five Thousand

Dollars ($75,000), removal to this court is proper pursuant to 28 U.S.C. §§ 1332 and 1446.

       8.      Venue is proper in this Court because this action was originally filed in Perry

County, Missouri, which is included in this Court’s judicial area. 28 U.S.C. §1441.

       9.      Defendant demands a trial by jury on all issues so triable.

       WHEREFORE Defendant, AUTOSPORT ACQUISITIONS, LLC, respectfully requests

that the above-referenced state court action be removed from the Circuit Court of Perry County to

this Court, and that this Honorable Court accept jurisdiction of the case; and for any further relief

this Court deems just and proper.



                                                 2
    Case: 1:20-cv-00211-ACL Doc. #: 1 Filed: 10/06/20 Page: 3 of 3 PageID #: 3




                                              BROWN & JAMES, P.C.


                                              /s/ Jackie M. Kinder
                                              Jackie M. Kinder, #52810MO
                                              Russell F. Watters, #25758MO
                                              Joshua R. Kolb, #63942MO
                                              800 Market Street, Suite 1100
                                              St. Louis, MO 63101-2501
                                              (314) 421-3400
                                              (314) 421-3128 (Fax)
                                              jkinder@bjpc.com
                                              Attorneys for Defendant,
                                              Autosport Acquisitions, LLC


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of the foregoing was served via
electronic mail and via United States Mail, postage fully prepaid, this 6th day of October, 2020, to:

       Matthew D. Glenn
       Cook, Barkett, Ponder & Wolz, L.C.
       1610 N. Kingshighway, Suite 201
       Cape Girardeau, MO 63701
       (573) 335-6652
       (573) 335-6182 (Fax)
       mglenn@cbpw-law.com
       Attorneys for Plaintiff

       Adam E. Gohn
       Adam Gohn, L.C.
       P.O. Box 619
       Cape Girardeau, MO 63702
       (573) 979-3183
       notice@adamgohn.law
       Attorneys for Plaintiff


                                              /s/ Jackie M. Kinder

24196789.1




                                                 3
